Citation Nr: 1014479	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-14 832	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1971, August 1979 to April 1980, and from March 1990 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran testified at a hearing before the Board in August 
2008.  This claim was remanded in October 2009.


FINDING OF FACT

The Veteran has residuals of prostate cancer that are as 
likely as not related to military service.


CONCLUSION OF LAW

The Veteran has residuals of prostate cancer that are the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, a Board Certified obstetrician and gynecologist 
and a Board Certified family practitioner, contends that 
service connection for prostate cancer is warranted because 
his prostate cancer was so advanced when it was diagnosed in 
2001 that it was present during his active duty service in 
the military or was present as a malignant tumor during the 
one year following his separation from active service in 
September 1998..  

The Veteran's service medical records indicate that he 
underwent a prostate specific antigen (PSA) blood test in 
September 1996 which revealed a value of 1.7.  A PSA obtained 
in February 1998 revealed a PSA value of 1.97.  The records 
do not reveal any complaints, findings, or treatment for 
prostate cancer.  

Private treatment reports from E. Smith, M.D., reveal that in 
November 2000, the Veteran was noted to have had a PSA in the 
twos approximately two years prior and earlier in 2000, the 
Veteran's PSA was 3.9 ng/ml.  A repeat PSA two months later 
was 4.0 ng/ml.  Dr. Smith indicated that he believed that the 
elevated PSA for the Veteran's age range was likely secondary 
to subclinical prostatitis.  He recommended a six week course 
of antibiotics.  In March 2001, the Veteran's PSA was 4.8 
ng/ml and the Veteran underwent a prostate biopsy which 
revealed moderately differentiated adenocarcinoma of the left 
and right lobes, Gleason's grade 3 + 3.  The Veteran 
underwent a radical perineal prostatectomy in October 2001.  
Dr. Smith noted that the Veteran's cancer was upgraded from a 
Gleason's VI to a Gleason's VII following his prostatectomy.  

Private treatment reports from D. Lee, M.D., indicate that 
the Veteran underwent salvage radiation therapy using 
external beam radiation for Stage III, T3N0M0, adenocarcinoma 
of the prostate in September 2005.  In January 2006, the 
Veteran was noted to be status post salvage radiation therapy 
with no clinical or biochemical evidence of disease 
recurrence.  Similar findings were reported in January 2007. 

At a VA examination in June 2008, the Veteran was noted to 
have been diagnosed with prostate cancer in March 2001.  He 
underwent a radical prostatectomy in October 2001 followed by 
external beam radiation therapy for a recurrence.  The 
Veteran indicated that he had mild incontinence, nocturia, 
and erectile dysfunction.  The examiner indicated that the 
Veteran's PSA increased from 1.7 in 1996 at age 50 to 1.9 in 
February 1998 while the Veteran was in the military.  In 
2000, the Veteran's PSA rose to 3.8.  The examiner noted that 
while the Veteran's PSA rose minimally while he was in 
service, the rise would not have warranted a prostate biopsy.  
The examiner concluded that it was less likely than not that 
the Veteran had prostate cancer while in military service.  

The Veteran testified at a hearing before the Board in August 
2008.  He indicated that his PSA went from 1.7 in 1997 to 1.9 
in 1998 while he was in the military.  He reported that those 
values were considered normal at that time.  He testified 
that he began having prostate symptoms within two years and 
the following year, in 2001, he underwent a radical 
prostatectomy for a Gleason 7 prostate cancer which was an 
advanced tumor.  He noted that a review of a medical article 
from the British Medical Journal (BMJ) and following a 
discussion with his radiation oncologist revealed that it 
took about ten years for a cancer to develop into a Gleason 7 
tumor.  The Veteran reported that while his lab values were 
important, they should not be considered exclusionary because 
while he was in the military a PSA value of 4 ng/ml were 
considered normal for a man his age but the level is now 2.6 
ng/ml and is rapidly lowering and would soon be 1.5 ng/ml as 
evidenced by the medical article from the BMJ.  He opined 
that while he had a normal PSA value while in the military, 
he had prostate cancer at that time.  He stated that while 
the increase in his PSA value from 1997 to 1998 was small, 
knowing what is presently known would have triggered an 
investigation and led the discovery of prostate cancer.  The 
Veteran indicated that further evaluation would discovered 
his prostate cancer much earlier and he would have had less 
post-operative morbidity.

The Veteran submitted an internet article from the BMJ which 
indicates that there can be a nine year lag between the onset 
of symptoms of prostate cancer and the diagnosis of prostate 
cancer.  

Associated with the claims file is an August 2008 letter from 
M. Mayhern, M.D..  Dr. Mayhern reported that the Veteran's 
PSA was a little over 1.7 in 1997 and more than 1.9 in 1998.  
She noted that those values were considered normal at that 
time.  In 2000, the Veteran's experienced prostate symptoms 
and his PSA rose to 3.4.  She indicated that the Veteran was 
diagnosed with a Gleason +7 cancer in 2001 and thereafter 
underwent a radical transperineal prostatectomy.  Dr. Mayhern 
reported that normal PSA value recognized in the 1980s and 
1990s were much higher than those used today and she noted 
that the values recognized today will soon undergo revision 
and drop to lower levels again.  She also reported that it 
was well known that for a prostate cancer to be symptomatic 
or as advanced as a Gleason +7 that it must have been present 
for at least ten years.  Dr. Mayhern concluded that it was 
quite clear that the Veteran had prostate cancer in its early 
stages well before his PSA blood test done in 1997 while he 
was in the military.  She noted that the Veteran currently 
suffers from erectile dysfunction and urinary incontinence as 
a result of his prostate cancer and subsequent treatment.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as malignant tumors, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If 
chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that his prostate cancer was so advanced 
by the time it was diagnosed in 2001 that he had prostate 
cancer while he was in service or within one year following 
separation from service.  While the VA examiner indicated 
that it was less likely than that the Veteran had prostate 
cancer while in military service, that opinion was based 
solely on the fact that the Veteran's PSA values rose only 
minimally while the Veteran was in service and did not 
warrant a prostate biopsy.  The VA examiner failed to 
consider the Veteran's contentions and did not provide an 
opinion as to whether a malignant tumor was present during 
the year following the Veteran's separation from service.  
The Veteran testified that while his lab values were 
important, they should not be considered exclusionary and 
both he and Dr. Mayhern indicated that the Veteran's Gleason 
+7 prostate cancer was an advanced tumor and was likely 
present for at least ten years.  Dr. Mayhern opined that it 
was quite clear that the Veteran had prostate cancer in its 
early stages well before his PSA blood test done in 1997 
while he was in the military.  Additionally, the Veteran, as 
a physician, is qualified through education, training, and 
experience to offer medical diagnoses, statements, and 
opinions.  38 C.F.R. § 3.159(a)(1) (2009).  In light of the 
fact that the VA examiner did not consider the possibility 
that the Veteran's prostate cancer was so advanced as to have 
been present for more than ten years when it was diagnosed, 
and because the Veteran and another physician offered 
opinions indicating that the Veteran's prostate cancer was 
likely present while he was in service, the Board finds that 
it is at least as likely as not that prostate cancer was 
present in service or within one year following separation 
from service.  That one year period ended in September 1999, 
and in 2000 the Veteran's PSA was 3.4 and he began the course 
of treatment that led to biopsy, diagnosis, and excision of 
an advanced tumor.  Therefore, the Board finds that 
entitlement to service connection for residuals of prostate 
cancer is warranted.  

Consequently, the Board finds that the competent evidence of 
record demonstrates that service connection for residuals of 
prostate cancer is warranted.  Resolving all reasonable doubt 
in favor of the Veteran, service connection for residuals of 
prostate cancer is granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of prostate 
cancer is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


